Appeal by the defendant from a judgment of the Supreme Court, Kings County (Reichbach, J.), rendered January 28, 2003, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to establish his guilt of murder in the second degree (see Penal Law § 125.25 [2]) is unpreserved for appellate review (see CPL 470.05 [2]; People v Gray, 86 NY2d 10 [1995]), and we decline to reach the issue in the exercise of our interest of justice *627jurisdiction. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]; People v Smith, 295 AD2d 629 [2002]).
The defendant’s remaining contentions either are without merit or do not require reversal. H. Miller, J.P., Crane, Spolzino and Skelos, JJ., concur.